internal_revenue_service number release date index number 2207a ----------------------- ---------------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-154441-04 date date ----------------------- ---------------------------------------------- ----------------------- --------- -------------------- ----------- ----------------------- ---------------- --------------------- -------------------------- -------------------------------------------------------------- decedent revocable_trust date state spouse x individual daughter daughter date court ----------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ------------- y statute a --------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- statute b dear ---------- this is in response to the letter dated date submitted on your behalf by your authorized representative requesting rulings concerning the federal gift and estate_tax treatment of the proposed severance of a_trust into two trusts and the subsequent renunciation of a qualified income_interest in one of the severed trusts the facts submitted and the representations made are summarized as follows decedent created trust on date decedent died testate a resident of state article five of trust provides that the balance of the trust estate remaining after making all payments and distributions required to be made upon the death of decedent in any foregoing provision of trust is to be called the residuary_trust estate ----------------------- plr-154441-04 article six paragraph a of trust provides that if spouse survives decedent the residuary_trust estate shall become the principal of the marital trust the trustees shall pay to spouse during her lifetime the net_income from the marital trust in quarterly or more frequent intervals the trustees may distribute principal to spouse during her lifetime for her maintenance health and welfare article six paragraph a through a of trust provides for distributions upon the death of spouse in the following order the trustees shall distribute to the personal representative of spouse’s estate any net_income then on hand or accrued the trustees shall distribute to the personal representative of spouse’s estate the amount by which the total of all estate inheritance and succession taxes which are payable by reason of the death of spouse is greater than the taxes would have been if no part of the principal of the marital trust had been required to be taken into account in the determination of the taxes the trustees shall distribute dollar_figurex to individual the son of spouse if individual shall survive spouse the trustees shall divide the balance of the principal of the marital trust into equal shares one for the benefit of daughter or if she shall not survive spouse to such of daughter 1’s descendants as shall survive spouse in equal subshares per stirpes and one for the benefit of daughter or if she shall not survive spouse to such of daughter 2’s descendants as shall survive spouse in equal subshares per stirpes article nine paragraph a of trust provides the trustees with the authority to distribute assets in cash or in_kind or partly each and to make non pro-rata distributions article fourteen of trust provides that the right of any person to receive any amount of income or principal under the provisions of trust shall not be anticipated alienated assigned or encumbered decedent died on date survived by spouse on the united_states estate and generation-skipping_transfer_tax return form_706 for decedent’s estate an election was made to treat the marital trust as qualified_terminable_interest_property pursuant to sec_2056 of the internal_revenue_code as of the date of this ruling_request daughter daughter and individual are still living spouse has petitioned court for an order to sever the marital trust into two separate and distinct marital trusts to be called marital trust a and marital trust b marital trust a and marital trust b will have terms identical to the marital trust except that plr-154441-04 marital trust b will not contain the provision in article six paragraph a of trust that provides for a distribution of dollar_figurex to individual upon the death of spouse if he survives spouse marital trust a will continue to include this provision of trust so that individual’s aggregate interest after the severance will remain the same as his interest in the marital trust before the severance as required by state law pursuant to court’s order marital trust b will be funded with dollar_figurey and the balance of the marital trust’s assets will fund marital trust a the order further provides that once the marital trust is severed into two separate trusts marital trust a and marital trust b spouse will renounce her entire_interest in marital trust b and will waive her right of recovery under sec_2207 for any gift_taxes paid as a result of the renunciation it has been represented that under state law upon spouse’s renunciation marital trust b will terminate and accelerate upon the termination and acceleration of marital trust b occurring as a result of spouse’s renunciation of her interest in marital trust b the assets of marital trust b shall be divided into shares for daughter and daughter the following rulings have been requested the proposed severance of marital trust into two new trusts marital trusts a and b as permitted by state law the funding of such trusts and the subsequent renunciation by spouse of her entire_interest therein will have no effect on the status of marital trusts a and b as qtip trusts when spouse renounces her qualified income_interest in marital trust b pursuant to sec_2519 she will be deemed to have made a transfer of all of marital trust b’s property other than her qualifying_income interest therein spouse is treated as making a gift under sec_2519 of the fair_market_value of marital trust b reduced by the value of the qualified income_interest of spouse and further reduced by the amount spouse is entitled to recover under sec_2207a when spouse renounces her qualified income_interest in marital trust b the transfer of spouse’s income_interest is a transfer by spouse under sec_2511 the amount_of_the_gift will be the value of spouse’s qualified income_interest when spouse waives her right of recovery provided by sec_2207a she is treated as transferring the unrecovered gift_tax amount to daughter and daughter from whom the recovery could have been obtained the amount_of_the_gift will be the amount of reimbursement to which spouse was entitled plr-154441-04 when spouse renounces her entire_interest in marital trust b no part of the trust’s property deemed transferred by sec_2519 will be included in spouse’s gross_estate pursuant to sec_2044 when spouse renounces her entire_interest in marital trust b such renunciation will not result in a transfer under sec_2519 of any of the assets of marital trust a when spouse renounces her entire_interest in marital trust b spouse’s interest in marital trust a will not be valued at zero pursuant to sec_2702 law sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 and sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_2056 allows an estate_tax_marital_deduction for qualified_terminable_interest_property under sec_2056 the term aqualified terminable_interest property means property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qualified terminable_interest election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's life sec_2207a provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax that would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter under sec_25_2207a-1 of the gift_tax regulations if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property the amount of gift_tax attributable to that property the value of property to which sec_25_2207a-1 applies is the value of all interests in the property other than the qualifying_income interest there is no right of recovery from any person for the property received by that person for which a deduction was allowed from the total_amount_of_gifts if no federal gift_tax is attributable to the plr-154441-04 property the right of recovery arises at the time the federal gift_tax is actually paid_by the transferor subject_to sec_2519 sec_25_2207a-1 provides that the failure of a person to exercise a right of recovery provided by sec_2207a upon a lifetime_transfer subject_to sec_2519 is treated as a transfer for federal gift_tax purposes of the unrecovered amounts to the person s from whom the recovery could have been obtained see sec_25_2511-1 the transfer is considered to be made when the right to recovery is no longer enforceable under applicable law and is treated as a gift even if recovery is impossible sec_25_2207a-1 provides that the transferor subject_to sec_2519 may execute a written waiver of the right of recovery arising under sec_2207a before that right of recovery becomes unenforceable if a waiver is executed the transfer of the unrecovered amounts by the transferor is considered to be made on the later of i the date of the valid and irrevocable waiver rendering the right of recovery no longer enforceable or ii the date of the payment of the tax by the transferor sec_25_2207a-1 provides that the amount of federal gift_tax attributable to all properties includible in the total_amount_of_gifts under sec_2519 made during the calendar_year is the amount by which the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter of the code that has been paid exceeds the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter of the code that would have been paid if the value of the properties includible in the total_amount_of_gifts by reason of sec_2519 had not been included sec_25_2207a-1 provides that a person s right of recovery with respect to a particular property is an amount equal to the amount determined in sec_25_2207a-1 multiplied by a fraction the numerator of the fraction is the value of the particular property included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deduction allowed with respect to the property the denominator of the fraction is the total value of all properties included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deductions allowed with respect to those properties sec_25_2207a-1 provides that if the property is in trust at the time of the transfer the person receiving the property is the trustee and if the property does not remain in trust any person receiving the property prior to the expiration of the right of recovery sec_2501 imposes a tax on the transfer of property by gift by an individual under sec_2502 the gift_tax imposed under sec_2501 is the liability of the donor plr-154441-04 sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that the gift_tax applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which sec_2519 applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 the donee spouse is treated for purposes of chapter sec_11 and sec_12 of the code as transferring all interests in property other than the qualifying_income interest if the donee spouse makes a disposition of part of a qualifying_income_interest_for_life in trust corpus the spouse is treated under sec_2519 as making a transfer subject_to chapter sec_11 and sec_12 of the entire trust other than the qualifying_income_interest_for_life therefore the donee spouse is treated as making a gift under sec_2519 of the entire trust less the qualifying_income interest and is treated for purposes of sec_2036 as having transferred the entire trust corpus including that portion of the trust corpus from which the retained income_interest is payable a transfer of all or a portion of the income_interest of the spouse is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 provides that the amount treated as a transfer under sec_25_2519-1 is further reduced by the amount the donee spouse is entitled to plr-154441-04 recover under sec_2207a if the donee spouse is entitled to recover gift_tax under sec_2207a the amount_of_the_gift tax recoverable and the value of the remainder_interest treated as transferred under sec_2519 are determined by using the same interrelated computation applicable for other transfers in which the transferee assumes the gift_tax liability the gift_tax consequences of failing to exercise the right of recovery are determined separately under sec_25_2207a-1 sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be treated as being zero and the value of any retained_interest that is a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term aretained means held by the same individual both before and after the transfer in trust the law of state at statute a section bb provides that unless otherwise provided in the trust instrument a trustee has the power to sever any trust on a fractional basis into two or more separate and identical trusts for any reason or to segregate by allocation to a separate_account or trust a specific amount from a portion of or specific assets included in the trust property of any trust unless expressly provided to the contrary in the trust instrument each separate trust must be held and administered upon the identical terms and conditions of the trust from which it was severed subject_to the terms of the trust the trustee may take into consideration differences in federal tax_attributes and other pertinent factors in administering the trust property of any separate_account or trust in making applicable tax elections and in making distributions a separate trust created by severance must be treated as a separate trust for all purposes from the date on which the severance is effective the effective date of the severance may be retroactive to a date before the date on which the trustee exercises such power the law of state at statute b section a provides in pertinent part that unless expressly provided to the contrary in the trust instrument the court may permit a trustee to sever any trust on a fractional basis into two or more separate trusts for any reason and to segregate by allocation to a separate_account or trust a specific amount from a portion of or a specific asset included in the trust property of any trust to reflect a disclaimer to reflect or result in differences in federal tax_attributes to satisfy any federal tax requirement to make federal tax elections to reduce potential generation- skipping transfer_tax liability or for any other tax planning purposes or other reasons a separate trust created by severance must be treated as a separate trust for all purposes from the effective date on which the severance is effective the effective date of the plr-154441-04 severance may be retroactive to a date before the date on which the court approves the severance the law of state at statute b section b provides in pertinent part that a_trust created by consolidation or severance under this section must be held on terms and conditions identical to those before the consolidation or severance or upon such terms or conditions that the aggregate interest of each beneficiary after the consolidation or severance will be reasonably equivalent to that beneficiary s aggregate interests before the consolidation or severance in determining whether a beneficiary’s aggregate interests are reasonably equivalent the court shall consider the economic value of those interests to the extent that they can be valued considering such actuarial factors as may be appropriate ruling pursuant to the terms of the marital trust and the qualified_terminable_interest_property election made by decedent’s estate the assets of the marital trust are treated as qualified_terminable_interest_property under sec_2056 after the severance of the marital trust marital trusts a and b will have terms identical to the marital trust except that the provision for a distribution of a pecuniary amount to individual will be retained in marital trust a and not marital trust b so that individual’s aggregate interest before and after the severance remains reasonably equivalent in accordance with statute b section b b under these circumstances the assets of marital trusts a and b will be treated as qualified_terminable_interest_property under sec_2056 the proposed severance of the marital trust into two new trusts marital trusts a and b as permitted by state law the proposed funding of such trusts and spouse s proposed renunciation of her entire_interest in marital trust b will have no effect on the status of marital trusts a and b as qualified_terminable_interest_property trusts ruling when spouse renounces her qualified income_interest in marital trust b pursuant to sec_2519 she will be deemed to have made a transfer of all of marital trust b’s property other than her qualifying_income interest therein spouse is treated as making a gift under sec_2519 of the fair_market_value of marital trust b determined on the date of disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest reduced by the value of the qualified income_interest of spouse and further reduced by the amount spouse is entitled to recover under sec_2207a the amount_of_the_gift tax recoverable and the value of the remainder_interest treated as transferred under sec_2519 are determined by using the same interrelated computation applicable for other transfers in which the transferee assumes the gift_tax liability ruling plr-154441-04 when spouse renounces her qualified income_interest in marital trust b the transfer of spouse’s income_interest is a transfer by spouse under sec_2511 the amount_of_the_gift will be the value of spouse’s qualified income_interest on the date of disposition ruling when spouse waives her right of recovery provided by sec_2207a she is treated as transferring the unrecovered gift_tax amount to daughter and daughter from whom the recovery could have been obtained the amount_of_the_gift will be the amount of reimbursement to which spouse was entitled the transfer of the unrecovered amount of gift_tax is considered to be made on the later of i the date of the valid and irrevocable waiver rendering the right of recovery no longer enforceable or ii the date of the payment of the tax by the transferor pursuant to sec_25_2207a-1 ruling when spouse renounces her qualified income_interest in marital trust b she will be deemed to have made a transfer of all of the property of marital trust b other than her qualifying_income interest therein under sec_2519 sec_2044 provides that the value of spouse s gross_estate shall include the value of any property in which spouse had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 does not apply to any property if sec_2519 applies to the disposition of part or all of that property prior to spouse s death therefore no part of the property of marital trust b deemed transferred under sec_2519 will be included in spouse’s gross_estate pursuant to sec_2044 ruling pursuant to state law and the representations made herein marital trusts a and b will be separate trusts from the effective date of court s order therefore spouse’s renunciation of her entire_interest in marital trust b will not result in a transfer under sec_2519 of any of the assets of marital trust a ruling pursuant to state law and the representations made herein marital trusts a and b will be separate trusts for all purposes from the effective date of court s order as a result spouse's interest in marital trust a will be separate and distinct from her interest in marital trust b therefore when spouse renounces her entire_interest in marital trust b spouse s interest in marital trust a is not treated as a retained_interest for purposes of sec_2702 accordingly spouse s renunciation of her entire_interest in marital trust b will not result in spouse's interest in marital trust a being valued at zero under sec_2702 plr-154441-04 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely melissa c liquerman branch chief branch passthroughs special industries cc
